DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Incomplete IDS statements (see below);
Minor antecedent corrections under 35 USC § 112(b) (see below). 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).
Information Disclosure Statement
In the IDS received 1 Nov 2021, Applicant included non-patent literature document (a translated Japanese “Notice of Reasons for Refusal” dated 15 Sep 2020).  For a completely considered IDS, this document should be resubmitted and listed on an additional IDS.  The same NPL listed several documents which Applicant may wish for the USPTO to consider.  Only three patent documents (the JP -028, WO – 076, and WO – 349) from the list on the NPL page 4/5 were included in the original IDS:

    PNG
    media_image1.png
    178
    400
    media_image1.png
    Greyscale

In the IDS received on 12 May 2022, the Applicant included a non-patent literature document (an Extended European Search Report, dated 5 Dec 2022) which was not included in the IDS.  For a completely considered IDS, this second document should be resubmitted and listed on the above referenced “additional IDS”.
In a similar manner, in the IDS received on 18 Aug 2022, the Applicant included a non-patent literature document (an Chinese document, dated 16 Aug 2022) which was not included in the IDS.  For a completely considered IDS, this third document should be resubmitted and listed on the above referenced “additional IDS”.
These NPL documents must be resubmitted along with the “additional IDS” as part of the IDS submission to be considered.  See MPEP 609.04(a) II Legible Copies, a portion of which is quoted here:  “In addition to the list of information, each information disclosure statement must also include a legible copy of: 
…  (B) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office;.”
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 24, 25, 26, 27, 28, and 29 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 24, 25, 26, 27, 28, and 29 recites the limitation: “the segment” or have other references to a “segment” that is undefined.  Because these claims depend on claim 21 which does not have an antecedent to “a segment”, and because the limitation “a plurality of segments” only appears in claim 23, there is insufficient antecedent basis for this limitation in the cited claims.  Claims 28 and 29 are ambiguous because they refer to “each segment” when a segment is not clearly defined.  Correction is required.
Non-Statutory Obvious Double Patenting
This application has been evaluated in terms of its patent eligibility in view of the concept of “non-statutory obvious double patenting”.  The Applicant has two similar patents granted:  U.S. Patent 10,444,339 and U.S. Patent 11,079,483.  This patent is narrower than the two cited previously allowed patents because it requires a “threshold” for a “sliding” activity whereas the previous patents required a threshold for either bouncing or sliding.  
In this application, Applicant has defined “sliding” separately from the more common “skidding”.  A slide has been defined as a decelerating movement across a surface, while the other available patent literature discusses either (a) skidding with a threshold (See Ranking, paragraph 0031), (b) sliding without a threshold, or (c) skidding as a type of bounce.  Therefore, this patent does not present an obvious double patenting situation, and no terminal disclaimer is required.  
Title
The Examiner proposed this Title change in accordance with MPEP 606.01 and MPEP 1302.04(a) The title should be changed to the following:  
“BOUNCE SLIDE AND ROLL TRACKING SYSTEM”.  
This title is more descriptive because the term “skid” in the existing title does not appear in the claims, and the “skid” action is different than the sliding action of the claims.  No action is required from the Applicant.  The Examiner will make the necessary “examiner’s amendment” regarding the title change on the next office action.  
Allowable Subject Matter
Claims 21-23, 30-39 are allowed.  
The following is an examiner’s statement of reasons for allowance:
Neither Collins, Pelz, Rankin Coza, nor Thurman, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“the processor identifying a first transition point in the velocity data as a point at which a change in one of a velocity and an acceleration of the object is greater than a set threshold, 
the processor identifying the first transition point as a first point at which the object transitions from between a bouncing state and a sliding state”
as recited by claim 21 and similarly recited in claim(s) 31 and 34, over any of the prior art of record, alone or in combination.  Claims 22-23, 30, 32-33, and 34-39 depend on claims 21, 31, and 34; and each is therefore also allowable over the prior art.
In particular, the present applicant claim limitations require a threshold for a transition point between a bouncing state and a sliding state.  The closest art of record (Collins, Pelz, Rankin Coza, and Thurman) may cite “skidding” as a state, but it is clear from these art (see especially Rankin paragraph 0031) that their “skidding” is a special case of a bouncing ball, with zero G, and zero deceleration.  Applicant has specifically stated that the prior art form of “skidding’ is only a case of a bouncing ball, whereas the claimed “sliding” state is a sliding ball that decelerates in its velocity as the ball has contact with a surface and the ball goes from zero roll state to a full roll (see specification paragraph 0002).  In addition, Applicant has required a threshold to determine the transition to a “sliding state”, which is likewise not found in the cited art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648